DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick M. Njeim on 9/23/2021.

The application has been amended as follows: 
Cancel withdrawn claims 5-10 and 14-20.

Reasons for Allowance
Claims 1-4 and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not appear to teach or reasonably suggest a method including the feature where the “adjacent node” computes “the distance [between the second selected node and the adjacent node] based on determining a difference between the second point in time and the fourth point in time” where the steps of “instructing a second selected node from the plurality of nodes to play a second test sound using a selected one of its two loudspeakers at a second point in time determined by the control , the beginning of the second test sound arriving at the adjacent node at a fourth point in time that precedes the third point in time” and “determining the fourth point in time based on a difference between the third point in time and the predetermined time” because the claimed features determine specific timing relationships not taught or reasonably suggested in the prior art of record.  Therefore, claim 1 is allowable over the prior art of record.  Claims 2, 3, and 13 are allowable because they depend from claim 1.  
Regarding claim 4, the prior art of record does not appear to teach or reasonably suggest a method with similar features as stated above with respect to claim 1.  Specifically, the instant method includes claimed features that determine specific timing relationships not taught or reasonably suggested in the prior art of record that are required to compute the distance between the selected node and remaining nodes.  Therefore, claim 4 is allowable over the prior art of record.
Regarding claim 11, the prior art of record does not appear to teach or reasonably suggest the similar features as stated above with respect to claims 1 and 4.  Specifically, the node (i.e., apparatus) of claim 11 requires that the node performs steps, such as “(iii) identify predetermined patterns in the registered sounds, a predefined pattern occurring at a predetermined time subsequent to a beginning of a registered sound”, “(iv) record points in time at which the predetermined patterns are registered”, and “(vi) calculate a distance based on two points in time and a speed of sound, the two points in time including a first point in time and a second point in time, the first point in time associated with playing a sound by another node in the sound system, the second point in time associated with an arrival of the sound at the node, and the second point in time determined based on the predetermined time at which the predetermined pattern within the sound is identified”.  The prior art of record does not appear to teach or reasonably suggest these specific timing features related to the calculation of the distance, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528.  The examiner can normally be reached on Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Daniel R Sellers/               Examiner, Art Unit 2653 

/FAN S TSANG/               Supervisory Patent Examiner, Art Unit 2653